Title: To George Washington from James Anderson, 14 February 1797
From: Anderson, James
To: Washington, George


                        
                            Sir 
                            Mount Vernon 14th February 1797
                        
                        
                        Your letter of 5th came duely, And have now to hand You reports of last Week,
                            in Writing of which in mistake began on the wrong end of 3 page—I am sorry that I have
                            hitherto been unsucessful in procuring Fowls from Mr —It is said
                            we are too late—And they are all sold—Shall still try—I have never heard from Mr Carter, And
                            if I do not in a few days Shall try in some other place—Am Glad You are Satisfied with the
                            speed in cuting down the Road—I am seldom pleased with the work of Negroes, being accustomed
                            to more expedition—when speaking of this Shall take some notice of the Overseers—who are all
                            Attentive to my Orders—But find Allison has little Authority, and his hands does
                            little—Davis does as well as may be expected from a Negroe, Stewart is a man of some
                            Ideas—But has there in much esteem, and is rather Opinionative; upon the whole not a bad
                            Overseer—Cash and Violet are good Overseers, And have Authority (And I hope You will not be
                            Offended by my informing that I enforce theirs and all of the Overseers Authority, by
                            assisting in some Chastisements when needfull.) I really do find
                            pretences of Sickness when I can Observe scarcely any Ailment. And I do not wish to
                            encourage this—I do think there are due Negroes And all servants their right (Negroes right being
                            food & Cloathing) and when this is given them, the demand upon them is a Competency of
                            work And when they fail in performing it—That they must be forced thereto—I will Attend to
                            have the road fit for Your Excellency & Ladies traveling to Mount Vernon alongst it,
                            as You return.
                        I find more difficulty in pushing our Overseers to Hedging than any thing—They
                            being unaccquainted have rather an aversion thereto—In planting a Hedge of Locust from the
                            Mill alongst the side of the Road untill You reach the bed of the River with a small Ditch
                            on each side, & post & Rail fence on the Bank I can find no thorns—must fill
                            the Gaps with Locust.
                        
                        We must Attend, to have Potatoes Turnip & Pease on east Farm for the
                            Stock of all kinds—They do not thrive so well on dry food as if they had part green. besides
                            the vast expence of Corn, I did not get the Stills so soon to Work as I did expect—The
                            Carpenters are but very Slow And the Water not being brought
                                forward hindered us—The Worm of the new Still was too small Which
                            I have returned (It did not on Trial Answer) And will have in a day or two a proper one the
                            Old Still does well—And We shall save the Corn fed to
                            the Hogs at the Mill, And on Thursday I shall go after these in Loudon,
                            as I find our two Stills will be able to supply nearly 100 Hogs—I am glad You think upon
                            procuring something at Philadelphia—I have got Spades, But if You please
                            may buy—12 large Shovels for throwing up mud cleaning the Bottoms of Ditches, Loading Manure
                            &c. I think we may do without any Riddles—Buy 12 Grass Sythes of 3 feet 4 Inches
                            long, 2 Dozen plates Rolled Iron for covering Moold boards 2 Dozen of plough plates for
                            Shares, And 200 lb. nail rods As our smiths may make some nails by times especially of the
                            large kind—And if You can meet with it 30 Bushels Buck Wheat & 2 Bushels of the best
                            & perfectly clean flax seed, What we have is full of Cheat. Besides a farmer ought
                            always to be changing some of His seeds every Year, Your Observations as to puting in Seed
                            are coinciding with mine, But when I harrow in wheat I wish to leave a rough Surface—And for
                            any Spring Grain a smoothe one—Colln. Deakins says the Oats 12 or 13 Bush. is to be with
                                Rukels & Mucles by 1 Month I am wishing the Gardner not to sell any 
                            trees this Spring as You may need them in the Fall—I send some White & some English
                            grey pease leying by which I will attend to sow When the Season will
                            Admit I have about 1/2 Gall. of a very fine grey pea much in repute in Glouster &
                            Essex which I will plant in good Land to raise thereupon all I can, I think the small field
                            by My house will be a kind of Garden for these Sundrie things being with the greatest esteem
                            Sir Your most Obed. Humble Set
                        
                            Jas Anderson
                        
                        
                            
                                 The fine flour by Allison & Violet is to be
                                paid by the difference between midling &
                                fine, Callahanpays the 25th from his hire.
                        
                        J.A.
                        
                            The Measures of the Rooms are
                            Dining Room,long & at long side 14
                                feet four Inches.Its breadth is 9 1/2 feet say9 feet  6Short Side 10 feet 2 Inches. Its breadth is 7 2 1/2full breadth168 1/2
                            Bed room of that long at long side 14 feet 7 Inches.Broad at this side  8  6 
                             long at short side10 feet 1 InchesBroad at this side4full Breadth feet126 Parlour—long on long side 16 feet 1 InchesBroad at this side107 
                             long on short side 11 feet 9 Inches.Broad at this side55
                                        
                                full 16 "Bed room off thislong on long side16 feet 4 Inches.Broad at this side 7 ft. 1 1/2long on short side12 feet 2 InchesBroad at this side5 7full12 8 1/2
                            I have Frank Airing
                                the Rooms Carpets &ca.  And in a few days before You arrive Shall have small fires
                                in the rooms to Sweetenten the air.
                            Siras & Herculus are diging Brick Clay. Shall need some of them to
                                assist in Grubing the Ground by white Gates.
                        
                        J.A.